UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1444



CLARENCE EVERETT JONES, SR., individually and
on behalf of all present and future inmates in
the Dorchester County Jails in Summerville,
South Carolina and in St. George, South
Carolina,

                                            Plaintiff - Appellant,

          versus


JOHN R. BARNES, Jail Administrator; A. PASTOR,
Captain, Detention Center Commander; S. GREEN,
First Lieutenant and Detention Supervisor; J.
WASHINGTON,      First     Lieutenant      and
Administrative    Officer;   L.    CARMICHAEL,
Lieutenant;   C.   HEYWARD,   Lieutenant;   S.
EVERETT, Lieutenant; L. HAYNES, Lieutenant and
Jail Team Commander; DORCHESTER COUNTY; SKIP
ELLIOT; CHRIS MURPHY; LARRY HARGETT; RICHARD
ROSEBROCK, Dorchester County Council Member;
RAY NASH, Dorchester County Sheriff; TARA
RICHARDSON, City Magistrate of Dorchester
County in her official capacity; RANDY SCOTT,
Chairman,

                                           Defendants - Appellees,

          and


KERRY MITCHELL CARN, individually,

                                                       Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:04-cv-02527-MBS)


Submitted:   August 11, 2006            Decided:    August 30, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Everett Jones, Sr., Appellant Pro Se. James Albert
Stuckey, Jr., STUCKEY LAW OFFICES, PA, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           Clarence Everett Jones, Sr., appeals the district court’s

order    concurring   in   the   magistrate   judge’s   report   and

recommendation and denying relief on his civil action brought

pursuant to 42 U.S.C. § 1983 (2000).     We have reviewed the record

and find no reversible error.    Accordingly, we affirm the district

court’s order on the modified ground that Jones failed to state a

claim for improper prison conditions and medical mistreatment. See

Jones v. Barnes, No. 2:04-cv-02527-MBS (D.S.C. filed Mar. 23,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 3 -